DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 11/24/2021 is acknowledged. Accordingly, claims 1-16 have been amended, thus currently claims 1-16 are pending.

Claim Objections
Claims 1-11 and 13-16 are objected to because of the following informalities:
In claim 1, the phrases:
“by a lenticular body” on line 6, should be changed to -- by the lenticular body --; and
“said first interface wall” on line 14, should be changed to -- a first interface wall --.
In claim 2, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 3, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 4, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 5, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 6, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 7, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 8, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 9, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 10, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 11, the phrase “A lighting and/or signaling device as set forth in claim” on line 1, should be changed to -- The lighting and/or signaling device as set forth in claim --.
In claim 13, the phrase “An assembly method as set forth in claim” on line 1, should be changed to -- The assembly method as set forth in claim --.

In claim 14, the phrase “An assembly method as set forth in claim” on line 1, should be changed to -- The assembly method as set forth in claim --.

In claim 15, the phrase “An assembly method as set forth in claim” on line 1, should be changed to -- The assembly method as set forth in claim --.

In claim 16, the phrase “An assembly method as set forth in claim” on line 1, should be changed to -- The assembly method as set forth in claim --.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13, the phrase “sending a laser light beam at the first male portion to obtain said first welding portion” is unclear because: 
Claim 13 directly depends from claim 12. 
In claim 12, it is disclosed making at least one first laser or ultrasonic welding portion, at the first interface wall, between the first light guide and the fixing and/or screen element, in the alternative.  
Thus, there is no support for the laser of claim 13, when the ultrasonic welding is selected from the alternative language of claim 12.
The phrase has been interpreted as best understood.

Claim 14 is rejected as it depends from claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Watanabe (US 20070133220 A1, hereinafter, Watanabe).

Regarding claim 1, Watanabe teaches a lighting and signaling device (vehicle lighting device 10, see figures 1-12) for automotive vehicles (since 10 is a headlight), comprising: 
a container body (lamp body 12, see fig 2) which delimits a containment housing (lamp compartment S, see fig 3) closed by a lenticular body (clear transparent cover 14, see fig 2), 
said containment housing (S) accommodating at least one first light source (see top light emitting device 54, see fig 2) adapted to emit a light beam (see light rays, emitted by 54 in fig 2), 
said containment housing (S) being closed by a lenticular body (14) adapted to be at least partially crossed by the light beam (light rays from 54) produced by said at least one first light source (54), to transmit said light beam (light from 54) outside the containment housing (S, see fig 3), 
a first light guide (see top projection lens 52, see fig 2) that receives as input at least partially the light beam (light from 54) produced by said at least one first light source (52) and transmits the light beam (light from 54) by total internal reflection (since all light transmissive lenses provide at least a small amount of totally reflected light) along a first prevailing propagation direction (along axis Ax) and sends the light beam (light from 54) as output from the lenticular body (14), 
at least one fixing and/or screen element (see top reflector integrated shade 55, see fig 4a), opaque to said light beam (since 55 reflects light forward the device), associated with the first light guide (top 52) at said first interface wall (arc-shaped collar portions 53, see fig 8), to optically screen the first light guide (top 54) at said first interface wall (53), 
wherein the first light guide (top 52) is fixed to the fixing and/or screen element (top 55) by at least one first welding portion (see ¶ 63) which comprises a first male portion (rearward extending projection 536, see fig 8) of the first light guide (top 54) which is associated with a corresponding first housing (stepped portion 556, see fig 9) of the fixing and/or screen element (top 55) adapted to be welded to each other (as seen in figures 10a-10b), 
wherein the first male portion (536) projects from said first interface wall (53), along a first direction (from left to right, see fig 5) inside the first housing (556) which develops as a pocket or recess (evident from fig 9), along the same first direction (from left to right), relative to the first interface wall (53).

Regarding the limitations “adapted to be welded” The applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Regarding claim 2, Watanabe teaches wherein the fixing and/or screen element (top 55) is fixed either directly or indirectly (via screw 40) onto the container body (12) to mechanically lock the first light guide (top 52) onto the container body (12).

Regarding claim 3, Watanabe teaches wherein the first male portion (536) and the first housing (556) have a cross-section area (see cross section of 556, better seen in fig 9) of the first housing (556), relative to a section plane (welding surface 556a, see fig 9) perpendicular (as seen in fig 5) to said first direction (from left to right), greater than an area (evident from figure 9) of the cross-section (see cross section of 536) of the first male portion (536).

Regarding claim 4, Watanabe teaches wherein the first light guide (top 52) is fixed to the fixing and/or screen element (top 55) by a plurality of first welding portions (see plurality of 536s for 556s), separated from one another (evident from figure 8).

Regarding claim 5, Watanabe teaches wherein the containment housing (S) accommodates at least one second light source (lower 54, see fig 2), adapted to emit a light beam (as expected from a light source), and a second light guide (see lower 52) that receives as input (light from lower 54) at least partially the light beam produced by said second light source (lower 54), transmits the light beam by total internal reflection (since lenses as 52 are known to transmit at least a certain amount via TIR) and sends the light beam as output from the lenticular body (14), wherein the second light guide (lower 52) is mechanically fixed to the fixing and/or screen element (lower 55) at a second interface wall (53) by at least one second welding portion (lower 536 onto lower 556) projecting from said second interface wall (53).

Regarding claim 7, Watanabe teaches wherein the second light guide (lower 52) is fixed to the fixing and/or screen element (lower 55) by a plurality of second welding portions (see plurality of 536s for 556s).

Regarding claim 8, Watanabe teaches wherein said second welding portions (lower 536 onto lower 556) are staggered (note the upper 55 is staggered with respect to the lower 55, better seen in fig 2) relative to the first welding portions (upper 536 onto upper 556) with respect to a transverse direction (from left to right of the device , as seen in fig 2), perpendicular to the first and second prevailing propagation directions (from beck to front, as seen in the view of fig 2) of the light beams (light from 52) within the respective first and second light guides (upper 52 and lower 52).

Regarding claim 9, Watanabe teaches wherein said at least a second welding portion (lower 536 onto lower 556) comprises a second male portion (536) of the second light guide (lower 52) which engages on a corresponding second housing (556) of the fixing and/or screen element (lower 55).

Regarding claim 10, Watanabe teaches wherein the second welding portion (lower 536 onto lower 556) comprises a second male portion (see additional 536) of the second light guide (lower 52) which engages on a corresponding second housing (556) of the fixing and/or screen element (lower 55), wherein the second male portion (536) projects from said second interface wall (53), along a second direction (from front to back) inside the second housing (556) which develops as a pocket or recess (evident from figure 9), along the same second direction (see fig 10-a-10b), relative to the second interface wall (53 of lower 52).

Regarding claim 11, Watanabe teaches wherein the second male portion (536) and the second housing (556) have a cross-section area (see cross section of 556, better seen in fig 9) of the second housing (556) relative to a section plane (welding surface 556a, see fig 9) perpendicular (as seen in fig 5) to said second direction (from left to right), greater than an area (evident from figure 9) of the cross-section (see cross section of 536) of the second male portion (536).
Regarding claim 12, Watanabe teaches an assembly method of a lighting and/or signaling device (vehicle lighting device 10, see figures 1-12), comprising the steps of: 
providing a lighting and/or signaling device (10) as set forth in claim 1 ; 
approaching (as seen in figures 10a-10b) the first light guide (52) to the fixing and/or screen element (55), and making at least one first laser or ultrasonic welding portion (see ¶ 63), at the first interface wall (53), between the first light guide (52) and the fixing and/or screen element (55).

Regarding claim 15, Watanabe teaches comprising the step of providing that, before welding (as seen in fig 10a), a volume of the first housing (556) is greater than a volume of the first male portion (536, note difference in volumes of 536 and 556 are evident from figure 9), to allow the collection of the melt material formed during the welding process (note widening of the tip of 536, and seen in fig 10b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang Dan (CN 208720100 U, hereinafter, “Yang”, cited by applicant in IDS 1/18/2022)  in view of Watanabe.

Regarding claim 1, Yang teaches a lighting and signaling device (Assembly Structure And Lamp, see figures 1-4) for automotive vehicles (since the device is part of a headlight), comprising: 
a container (although not shown, the assembly is aimed to be housed in a headlamp container, as is well known in the art); 
at least one first light source (LED lamp provided on circuit board 13, see fig 2) adapted to emit a light beam (as expected from an LED lamp), 
a first light guide (light guide body 12, see fig 2) that receives as input at least partially the light beam (light from 13) produced by said at least one first light source (13) and transmits the light beam (light from 13) by total internal reflection (since light guides provide at least totally reflected light) along a first prevailing propagation direction (from left to right in the view of fig 2),
at least one fixing and/or screen element (ring 11, see fig 2), opaque to said light beam (since 11 is black to light, see page 2, ¶ 10), associated with the first light guide (12) at said first interface wall (upper wall of 12, see fig 2), to optically screen the first light guide (12) at said first interface wall (upper wall of 12), 
wherein the first light guide (12) is fixed to the fixing and/or screen element (11) by at least one first welding portion (see abstract) which comprises a first male portion (first connecting bar 111, see fig 2) of the first light guide (12) which is associated with a corresponding first housing (upper part ring 112, see fig 2) of the fixing and/or screen element (11) adapted to be welded to each other (via laser welding, see abstract), 
wherein the first male portion (111) projects from said first interface wall (upper wall of 12), along a first direction (from left to right, see fig 2) inside the first housing (111) which develops as a pocket or recess (see shape of 111), along the same first direction (from left to right), relative to the first interface wall (top wall of 12).

Regarding the limitations “adapted to be welded” The applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Yang does not explicitly teach the container comprising a container body which delimits a containment housing closed by a lenticular body,  said containment housing accommodating the at least one first light source adapted to emit a light beam, said containment housing being closed by a lenticular body adapted to be at least partially crossed by the light beam produced by said at least one first light source, to transmit said light beam outside the containment housing, the first light guide sends the light beam as output from the lenticular body. 

Watanabe teaches a lighting and signaling device (vehicle lighting device 10, see figures 1-12) for automotive vehicles (since 10 is a headlight), having a container (lamp body 12 with clear transparent cover 14, see fig 3); 
the container comprising a container body (lamp body 12, see fig 2) which delimits a containment housing (lamp compartment S, see fig 3) closed by a lenticular body (clear transparent cover 14, see fig 2), said containment housing (S) accommodating at least one first light source (see top light emitting device 54, see fig 2) adapted to emit a light beam (see light rays, emitted by 54 in fig 2), said containment housing (S) being closed by a lenticular body (14) adapted to be at least partially crossed by the light beam (light rays from 54) produced by said at least one first light source (54), to transmit said light beam (light from 54) outside the containment housing (S, see fig 3), the first light guide (see top projection lens 52, see fig 2) sends the light beam (light from 54) as output from the lenticular body (14).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the container as taught by Watanabe into the teachings of Yang in order to provide protection to the inner components of the assembly. One of ordinary skill would have been motivated to make this modification so that dirt or foreign elements do not damage the light guide or light source of the assembly, as is well known in the art..

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Watanabe, as applied to claim 1 above, and further in view of Mugge Martin (DE 102017120244 A1, hereinafter, “Martin”).

Regarding claim 5, Yang does not explicitly teach wherein the containment housing accommodates at least one second light source, adapted to emit a light beam, and a second light guide that receives as input at least partially the light beam produced by said second light source, transmits the light beam by total internal reflection and sends the light beam as output from the lenticular body, 
wherein the second light guide is mechanically fixed to the fixing and/or screen element at a second interface wall by at least one second welding portion projecting from said second interface wall.

However, one of ordinary skill would have recognized, multiple light guides may be present in the invention and further divided in several light guides.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate subdivide the light guide of Yang into multiple light guides, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961). One of ordinary skill would have been motivated to make this modification to provide the device with additional light patterns.

Moreover, Martin teaches a lighting and signaling device (elongated housing 1, see figure 6) in the same field of endeavor (see abstract);
wherein the containment housing (1) accommodates at least one second light source (upper light source 6), adapted to emit a light beam (as expected from a light source), and a second light guide (upper planar light guide 23) that receives as input at least partially the light beam (from upper 6) produced by said second light source (upper 6), transmits the light beam by total internal reflection (as expected from a planar light guide) and sends the light beam as output from the lenticular body (lens 18), 
wherein the second light guide (upper 23) is mechanically fixed to the fixing and/or screen element (11) at a second interface wall (lower surface of upper 23) by at least one second connecting portion (lower portion of upper 23) projecting from said second interface wall (lower surface of 23).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the second light source and second light guide as taught by Martin into the teachings of Yang in order to provide the device with additional lighting features. One of ordinary skill would have been motivated to make this modification so that the device emits different types of light pattern with little to no interference.

Yang as modified by Martin does not explicitly teach the at least one second connecting portion is at least one second welding connecting portion.
However, one of ordinary skill would have considered utilizing known methods repeatedly to secure additional light guides.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the welding method as taught by Yang to secure the second light guide, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). One of ordinary skill would have been motivated to make this modification to reduce the time of assembly.

Regarding claim 6, Yang does not explicitly teach wherein the second interface wall is opposite to the first interface wall, and the fixing and/or screen element is arranged between the first light guide and the second light guide, to constitute a mechanical and optical separating element between said first and second light guide and a mechanical fixing to the container body for said first and second light guide.
Martin teaches wherein the second interface wall (lower surface of 23) is opposite to the first interface wall (upper surface of lower 23), and the fixing and/or screen element (separating means 19 of 11) is arranged between the first light guide (lower 23) and the second light guide (upper 23), to constitute a mechanical and optical separating (as seen in fig 6) element between said first and second light guide (upper 23) and a mechanical fixing to the container body (1, 18) for said first (lower 23) and second light guide (upper 23).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light guides as taught by Martin into the teachings of Yang in order to provide the device with additional lighting features. One of ordinary skill would have been motivated to make this modification so that the device emits different types of light pattern with little to no interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875